Title: To James Madison from Robert R. Livingston, 2 November 1803
From: Livingston, Robert R.
To: Madison, James



No. 89
Sir
Paris 2d Novr 1803
I told you in my last that a coolness Subsisted between the First Consul & Count Marcoff the Minister of Russia, But that it was rather a personal dislike than any thing that led immediately to a rupture between the two Courts. [Mar]cof has never much liked the present order of things and has sometimes too freely spoken his opinion of them in this country it is difficult to say anything which is not rep[eated] to those from whom you would most wish to conceal them but about the time of the war breaking out and just after Marcof was very much [atten]ded to since Russia was to be managed if possible but the [first] consul is of all men the least capable of concealing his resentments when he feels them what [first] made them break into action was that several libels or such as the consul [thought] such were written by a man by the name of Destrangers in [Switzerland] the consul had him arrested he was claimed by Marcoff as attached to [the] Russian [le]gation. About a month ago at public levee the First Consul asked the Count de Brunau Minister from Saxony, how his Sovereign could Support in his dominions a person whose name I have forgotten who employed himself in vilifying the French Government. The Minister replied that he was not Subject to the Jurisdiction of the Elector, being attached to the Russian legation, upon which the consul [turn]ing to Marcoff express[ed] his surpri[se] that a man of that character should be protected by the Russian [ambass]ador Marcoff made some [ap]ology for him which irritating the consul he replied yes you have [also] claimed another man guilty of the same offence as attached to your [le]gation tho he is a French citizen no sir he is a Swiss he is not a Swiss he is a Frenchman says the consul and I will [ar]rest all the mauvais sujets in France Markoff replied dryly you do very well sir to [ar]rest allthe mauvais sujets in France. A few days after we were all invited to a play, & drawing room at Madame Bonaparte at St Cloud Markoff was not asked as this was considered as a private party & not necessarily diplomatic. None of the Russians were there Tho’ there are many in Paris who go to Court. Since this there has been another levee and tho Marcof was asked he did not attend but pretended to be sick. Last Sunday, we had a play at St Cloud most of the Russian nobility were present but Markoff did not attend. I have not inquired whether he was asked or not. It is generally understood, here that he has overacted [his] part that he will not be support[ed] by [his] court. I think however that there are Some Symptoms of Russias being more favorable to England than she has been but I do not expect any very sudden effect from them—they will however probably hasten the attempt upon England, perhaps to the compleat conquest of Egypt by the Beys, & the expulsion of the Turks, together with the advances of the Mammeluks to England, may produce Some very important changes & introduce New actors upon the Tragic Stage. Should the Turks consent & close an alliance with France with the participation of Russia who may Share in the booty, Egypt may be again the Theatre of war.
Affairs are accommodated with Spain the prince of peace is to remain Spain is to remain Spain is to pay annually to France in lieu of troop[s] and ships the sum of forty eight millions.
I have this thro’ a channel that I can depend upon, it is not generally known here, & no mention must be made of it on your Side of the water, as my informant might be Suspected. But as no Secret can be kept long, I doubt much whether England will after the payment of these subsidies consent to the neutrality of Spain. The British Still blockade closely the harbour of Havre, & will not Suffer any of our vessels to enter. By letters from Leghorn I learn that Mr Cathkart has been refused admittance into Tunis or to be received as Consul. I find that a Danish vessel has been Stopped carried into Port & Searched by a cruiser of Morocco, under pretence of Searching for ennemies goods & finally discharged. As I know no ennemy that Morocco has, unless it be us, it proves further the existence of their war with us. This is a very Serious circumstance & will call for Some immediate remedy. I have the honor to be Sir with the most respectful attachment Your most Obt hum: Servt
Robt R Livingston
 

   
   RC (DNA: RG 59, DD, France, vol. 8A); draft (NHi: Livingston Papers); letterbook copy (NHi: Livingston Papers, vol. 1). RC in a clerk’s hand, signed by Livingston; docketed by Wagner as received 12 Mar. Italicized words and letters are those encoded by Livingston’s secretary and decoded here by the editors or supplied within square brackets from the draft (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 2:304–5 n.). RC decoded interlinearly by Wagner.




   
   Livingston’s last letter to JM was that of 31 Oct. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:594–96); he referred here to his dispatch of 14 Oct. 1803 (ibid., 5:525–27).



   
   Miscoded “nestcof”; interlinear decoding has “Markoff.”



   
   Miscoded “repspire”; interlinear decoding has “repeated.”



   
   Interlinear decoding omits the words “most” and “them” from this phrase.



   
   Miscoded “ationded”; interlinear decoding has “(ation).”



   
   Interlinear decoding omits this word.



   
   Miscoded “dir” here and in the following sentence; omitted in interlinear decoding in both cases.



   
   Miscoded “suc”; interlinear decoding has “considered.”



   
   Interlinear decoding has “Destangers.”



   
   Miscoded “crisisitzerlad”; interlinear decoding has “Switzerland.”



   
   Miscoded “to would Russian lectgation”; interlinear decoding has “to the Russian Legation.”



   
   Royalist Emmanuel-Henri-Louis Alexandre de Launay, comte d’Antraigues (1753–1812), secretary to the Russian legation at Dresden, wrote “libelous articles” about Napoleon for the British newspapers. At France’s behest Frederick Augustus III, elector of Saxony, requested d’Antraigues’s removal. Alexander I, in a deliberate affront to Napoleon, instead promoted him to councillor of the legation (Deutsch, The Genesis of Napoleonic Imperialism, pp. 200–202).



   
   Miscoded “seventying”; interlinear decoding has “turning.”



   
   Miscoded “barador”; interlinear decoding has “Ambassador.”



   
   Miscoded “some anyology for him”; interlinear decoding has “some apology to him.”



   
   Miscoded “yes you have they claimed”; interlinear decoding has “Yes you have! They claimed.”



   
   Interlinear decoding omits “he is not a Swiss.”



   
   Miscoded “aptrest” here and in the following sentence; interlinear decoding has “arrest” in both cases.



   
   The draft indicates that Livingston intended this word to be encoded, but it was not.



   
   Miscoded “half” here and at the end of this sentence; interlinear decoding has “his” in both cases.



   
   “Spain is to remain” is not in the draft and is probably a copyist’s error.



   
   The 19 Oct. 1803 convention between France and Spain allowed the latter to substitute cash payment for the military support mandated by the 1796 Franco-Spanish treaty (de Clercq, Recueil des traités de la France, 1:287–90, 2:82–84).



   
   Interlinear decoding has “their.”


